EXHIBIT 10.3

PORTIONS OF THIS EXHIBIT MARKED BY AN (***) HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

August 19, 2013

Travelport, LP

Travelport Global Distribution System B.V.

300 Galleria Parkway, N.W.

Atlanta, GA 30339

 

Re:    Twentieth Amendment to Subscriber Services Agreement, dated as of
July 23, 2007 as previously amended (“Agreement”) between Travelport, LP,
(“Travelport”), Travelport Global Distribution System B.V. (“TGDS” and, together
with Travelport, collectively, “Galileo”) and Orbitz Worldwide, LLC
(“Subscriber”)

Ladies and Gentlemen:

This letter constitutes a Twentieth Amendment (“Amendment”) to the Agreement
referenced above. Capitalized terms used in this Amendment and not otherwise
defined shall be used as defined in the Agreement.

Effective as June 10, 2013, (“Amendment Effective Date”), Galileo and Subscriber
hereby agree as follows:

 

  e. Custom Terms and Conditions Revision. The Custom Terms and Conditions
Attachment (Galileo Services) – North America to the Agreement is amended as set
forth in Exhibit A.

2. General. This Amendment shall be binding upon and inure to the benefit of and
be enforceable by the Parties hereto or their successors in interest, except as
expressly provided in the Agreement. Each Party to this Amendment agrees that,
other than as expressly set out in this Amendment, nothing in this Amendment is
intended to alter the rights, duties and obligations of the Parties under the
Agreement, which shall remain in full force and effect as amended hereby. In the
event of a conflict between the terms and conditions of this Amendment and the
terms and conditions of the Agreement, the terms and conditions of this
Amendment shall govern. This Amendment may be executed by the Parties in
separate counterparts and each counterpart shall be deemed to be an original,
but all such counterparts together shall constitute one and the same instrument.
Any term not defined in this Amendment will have the meaning specified in the
Agreement.



--------------------------------------------------------------------------------

The Parties have caused this Amendment to be executed by the signatures of their
respective authorized representatives.

 

Orbitz Worldwide, LLC    

Travelport, LP

By: Travelport Holdings LLC as General Partner

 

Signature:   /s/ Stephen C. Praven     Signature:   /s/ Scott Hyden Name:  
Stephen C. Praven     Name:   Scott Hyden Title:   VP, Business Development    
Title:   MD Americas Date:   8/21/13     Date:   8/21/13

 

    Travelport Global Distribution System B.V.       Signature:   /s/ Marco van
Ieperen       Name:   Marco van Ieperen       Title:   Director       Date:  
20-08-2013

 

2



--------------------------------------------------------------------------------

Exhibit A

Amendment to Custom Terms and Conditions Attachment

(Galileo Services) – North America

The provision entitled “Use of ePricing for (***)” that was added to the end of
the Custom Terms and Conditions Attachment (Galileo Services) – North America in
the Ninth Amendment to the Agreement is terminated in its entirety and replaced
with the following:

Use of ePricing by Neat Partners and Orbitz for Business Partners

Orbitz may, for or on behalf of its Neat Partners (defined below) and Orbitz for
Business corporate customers using Travelport Traversa (“OFB Partners”), use
ePricing subject to the fees set forth herein as applicable. “Neat Partners”
means all private label partners of each Orbitz Worldwide Agency, including but
not limited to, (***), using the Neat Platform and shopping from a Pseudo City
Code (“PCC”) PCC 1UA4, PCC 20LA and PCC 198V and otherwise as specified by the
parties from time to time for any worldwide point-of-sale.

Beginning on the Amendment Effective Date and subject to the API Addendum
between the parties dated March 25, 2013, if Subscriber uses any tier beyond the
default tier in ePricing (i.e. if Subscriber chooses to use any tier that offers
query returns of 30 or more pricing options), Subscriber will pay Travelport
$(***) for each PNR (each, a “PNR Fee”) resulting from the use of such ePricing
and (a) generated by OFB Partners; or (b) created on a Neat Partner private
label website; for each sale of travel services provided directly by an Orbitz
Worldwide Agency for which such ePricing is used.

At any time, Orbitz may discontinue use of ePricing for or on behalf of any or
all of the Neat Partners and/or OFB Partners upon notice to Galileo and Orbitz
may (1) with respect to any Neat Partner(s) so discontinued, revert back to
using the Galileo fare shopping tool that it was using immediately prior to its
use of ePricing (“Prior Shopping Tool”) for such Neat Partner(s) upon the same
terms and conditions as were in place for the Prior Shopping Tool at such time,
provided the Prior Shopping Tool is still available for use by Travelport
customers; or (2) with respect to any Neat Partner(s) and/or OFB Partner(s) so
discontinued, use any third party shopping tool of Orbitz’s choosing. For the
avoidance of doubt, Orbitz’s decision to discontinue use of ePricing under this
paragraph, however, does not eliminate Orbitz’s obligations (***) under the
Agreement Relating to ITA, ebookers and Supplier Link dated February 1, 2011
between the Parties (“Feb 2011 Agreement”).

The Parties agree that as of the Amendment Effective Date, any use of ePricing
by Orbitz as set forth in this Amendment shall be applied towards the (***)%
requirement under Section 3(a) of the Feb 2011 Agreement as if such use were
coming from the Orbitz Domestic Consumer Websites.

Subscriber will pay Galileo the following excess Message fees (“Excess Message
Fees”) following the Test Period (defined below) for each Message type generated
on the Travelport GDS by Subscriber on behalf of Neat Partners and OFB Partners
if the average Messages for a given calendar month exceed the Allowed Message
ratio set forth below. For purposes of this paragraph, “Message” means any
inquiry, request, command or other transaction with the System generated by
Subscriber on behalf of Neat Partners and OFB Partners manually or by way of any
automated programs, but excluding transactions relating to: (i) printer
acknowledgments or answer backs; (ii) global reference system entries (HELP and
INFO); and (iii) navigation messages beginning with “m” (e.g., Move Up/Move Down
(MU, MD) entries). “General Message” means any Message generated by Subscriber
on behalf of Neat Partners and OFB Partners other than an ePricing
Message. “ePricing Message” means any Message generated by Subscriber on behalf
of Neat Partners and OFB Partners that accesses or initiates a shopping request
or

 

3



--------------------------------------------------------------------------------

similar functionality that finds the lowest or most suitable fare within the
System, and any Message which accesses or initiates a flexible shopping option
or any similar functionality that finds airfares within the System based on
specified flexible travel dates or flexible origin or destination
airports. Galileo will determine the number of Messages solely by its books and
records.

 

Message Type

  

Number of Messages Allowed For Every

One Segment (“Allowed Messages”)

  

Excess Message Fee

General Messages

   (***)    $(***)

e-Pricing Messages

(domestic and

international)

   (***)    $(***)

The Excess Message Fees set forth above will be waived for any month in which
such fees are incurred so long as Subscriber reverts to the Allowed Message
ratio set forth above within thirty (30) days of receiving notice from
Travelport that Subscriber has exceeded the Allowed Message ratio. By way of
example, if Subscriber exceeds the Allowed Message ratios during the month of
January, Travelport will waive the Excess Message Fees for January so long as
Subscriber reverts to no more than (***) General Messages and no more than (***)
e-Pricing Messages within thirty (30) days of receiving notice from Travelport
that Subscriber exceeded the Allowed Messages ratio during the month of January.

Subscriber may not carry Allowed Messages for any Message type forward or
backward to any other calendar month. Subscriber is not entitled to any credit
against past or future Message charges for failure to use all of its Allowed
Messages for such Message type within a given calendar month. Within 90 days
following the Amendment Effective Date (“Test Period”), Galileo and Subscriber
will meet to discuss the actual Messages generated by Subscriber on behalf of
Neat Partners and OFB Partners during the Test Period and determine whether any
changes to the Allowed Messages ratio are necessary. Any changes to the Allowed
Messages ratio shall be subject to the mutual written agreement of both parties.
No Excess Message Fee shall be owed, regardless of the actual Messages generated
by Subscriber on behalf of Neat Partners or OFB Partners, prior to or during the
Test Period.

Subscriber will provide commercially reasonable prior written notice to Galileo
of any event that Subscriber expects may have a material increase on the number
of General Messages or e-Pricing Messages made by Subscriber on behalf of Neat
Partners or OFB Partners, including but not limited to, new code or changes to
existing code launched by Subscriber, Subscriber’s entrance into new markets, or
Subscriber’s advertising/marketing campaigns. Subscriber will use commercially
reasonable efforts to ensure that Subscriber’s code operates with the System in
the most efficient way possible to avoid excessive Messages.

Use of ePricing by Orbitz under this Amendment is limited solely to use with
respect to Neat Partners and OFB Partners as set forth in this Amendment on the
Apollo and Galileo platforms. Subscriber and Galileo each acknowledge that the
terms and conditions relating to ePricing in this Amendment have no relationship
to the terms and conditions that have been or may be agreed upon between
Subscriber and Galileo for Orbitz’s use of ePricing in other contexts and may
not be used as precedent for negotiations in future ePricing business
arrangements that the Parties may wish to pursue. Further, Subscriber and
Galileo each acknowledge that Orbitz’s use of ePricing as set forth in this
Amendment does not indicate that ePricing demonstrates functionality
substantially equivalent to or better than ITA’s fare shopping tool or otherwise
suggest that ePricing meets any functional parity provisions in the Agreement.

For the avoidance of doubt, Galileo’s agreement to provide ePricing in the
Agreement including this Amendment contemplates Orbitz using, as Orbitz may
determine from time to time, any versions – or tiers – of ePricing, such as the
most premium tiers of ePricing (e.g. the highest tiers that provide the most
number of pricing options and itinerary options, etc.), which are at any time
then currently available to any other online customers of Travelport and subject
to Travelport’s fees, charges, terms and conditions.

 

4